Citation Nr: 1607966	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.

The Veteran's death certificate states that the causes of death were congestive heart failure and coronary artery disease.  The death certificate also states that atrial fibrillation, diabetes mellitus, chronic kidney disease, CVA, colon cancer, gout, GERD, and hypothyroidism were significant conditions contributing to death but not resulting in the underlying cause of death.

At the time of his death, the Veteran was service connected for burn scars on various areas of his body and adjustment disorder with anxiety and depression.

The Appellant states that the Veteran's psychiatric condition aggravated the Veteran's hypertension and heart disease, and essentially contends that this service-connected disability caused or substantially contributed to the Veteran's death.  See January 2009 letter from Veteran's widow.  The Appellant also submitted literature suggesting that PTSD and psychiatric conditions cause or contribute to hypertension.  Id.  Additionally, the Appellant has submitted private medical evidence from the Veteran's physician stating that the Veteran's psychiatric condition cause increased anxiety.  See January 2008 letter from Dr. Hodsman.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive nature or its debilitating effects and general impairment of health render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (2015).

The Board finds that there is a reasonable possibility that a VA medical opinion would aid in substantiating the claim that one of the Veteran's service-connected disabilities, namely his adjustment disorder with anxiety and depression, is related to the Veteran's death.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate medical professional.  The entire claims file should be reviewed.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's congestive heart failure or coronary artery disease were caused or aggravated by (i) a service connected disability or (ii) any other aspect of his military service.  The Veteran was service-connected for burn scars and adjustment disorder with anxiety and depression.  The examiner is to address the contentions in the Appellant's January 2009 letter, as well as the medical treatises cited therein.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities were the (i) principal or (ii) contributory cause of death.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




